DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resistance wire” [claim 8] must be clearly shown / depicted or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that a heater (206) is depicted in the drawings, but the examiner was unable to identify any component that resembled a wire upon inspection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 4, the phrase “the pocket” does not have a proper antecedent basis.  Consequently, Claim 5 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson [US 2011/0058357].  Anderson teaches of a mullion assembly (figs. 1-3) for a merchandiser {10}, the mullion assembly comprising: an elongated mullion body (85) including a first end and a second end (shown in fig. 2), the mullion body defining an elongated channel (viewed as the area under component (100) as shown in fig. 3) extending from the first end toward the second end along a longitudinal axis oriented along a length of the mullion body (fig. 1), the channel defined by a support surface (90), opposite sidewalls (viewed as walls along component (110) for instance), and opposite hooks (viewed as the wall segments that hold / grip component (210) within and form a gripping channel – figs. 3-4) coupled to the sidewalls and extending in a direction across the longitudinal axis (shown); and a light assembly (210, 215, 220, 110) coupled to the mullion body within the elongated channel, the light assembly captured by the hooks to retain the light assembly in the channel (shown).  As to Claim 6, the mullion body further includes opposite outer walls (walls to the left and right of (90) – fig. 3) and the mullion assembly further includes a lens (100) coupled to the outer walls to enclose the light assembly (shown).  As to Claim 7, the light assembly is only insertable into and removable from the channel from the first end or the second end (note fig. 4 for instance).  As to Claim 9, the assembly further comprising an inherent electrical connector coupled to the mullion body adjacent the first end, wherein the electrical connector is electrically coupled to the light assembly to provide power to the light assembly (each light source is in electrical communication with the case through the mullion, and power is supplied to the light sources from a power supply [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., [US 2011/0083460] in view of Anderson.  Thomas teaches of a mullion assembly (fig. 1) for a merchandiser {refrigerated display case}, the mullion assembly comprising: an elongated mullion body (14) including a first end and a second end (note fig. 5), the mullion body defining an elongated channel (140) extending from the first end toward the second end along a longitudinal axis oriented along a length of the mullion body (fig. 1), the channel defined by a support surface (1452), and opposite sidewalls (arms of (145)); and a light assembly (1400) coupled to the mullion body within the elongated channel, the light assembly seated within the support surface to retain the light assembly in the channel (fig. 1).  Thomas teaches applicant’s basic inventive claimed assembly as outlined {mapped} above, but does not show hooks coupled to the sidewalls to capture and retain the light assembly.  As to the use of hooks to retain the light assembly, Anderson is cited as an evidence reference for the know use of opposing hooks coupled to sidewalls along a support surface (previously mapped) for retaining a light assembly within a mullion body in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mullion body of Thomas so as to include hooks along the seated portion (basically, a tab covering a top edge of a PCB which is the base of the light assembly) of the support surface in view of Anderson’s teaching because this arrangement would enhance the versatility of Thomas’s device by adding an additional layer of securement to the light assembly housed within the channel as dictated by the needs and/or preferences of a user.  Regarding Claim 2, as modified, the mullion body further defines a cavity (such as a lower cavity – fig. 1) extending along the longitudinal axis, and wherein the mullion assembly further includes a heater (147) disposed in the cavity.  Regarding Claim 3, as modified, the light assembly and the heater are positioned and configured to cooperatively heat the mullion body in operation of the light assembly and the heater (such as is described in [0026] of Thomas).  Regarding Claim 4, as modified, a pocket (viewed as the structure around (147)) is in communication with the channel such that the light assembly contacts the heater via the intervening structure of (145).  Regarding Claim 5, as modified, the light assembly includes a circuit board (1402) and light emitting diodes (1401) that are coupled to the circuit board.  Thomas shows a heater, as previously noted, but the heater is remote from and not in surface contact with the circuit board.  However, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the heater by relocating the heater next to the circuit board, since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 6, as modified, the mullion body further includes opposite outer walls (141, 142) and the mullion assembly further includes a lens (144) coupled to the outer walls to enclose the light assembly (shown).  Regarding Claim 7, as modified, the light assembly is only insertable into and removable from the channel from the first end or the second end (such as the case would be with the tabs / hooks covering the top edge of the circuit board).  Regarding Claim 8, as modified, a heater (147) is coupled to the mullion, wherein the heater is defined by a resistance wire (defined as a heating element or wire [0006]), and wherein the light assembly can be electrically coupled to the resistance wire such that the resistance wire is configured to at least partially power the heater and the light assembly, such is the case when current is run through the same wiring connecting all the electrical components together on a circuit.  Regarding Claim 9, as modified, the assembly further comprising an inherent electrical connector coupled to the mullion body adjacent the first end, wherein the electrical connector is electrically coupled to the light assembly to provide power to the light assembly (each light source is electrically joined inline by a connector, and provided with power from a low voltage power supply [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various mullion assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
September 23, 2022

/James O Hansen/Primary Examiner, Art Unit 3637